DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/367,624 filed 03/28/2019 and Response to Election/Restriction filed 03/15/2021.
Claims 1-17 remain pending in the Application. Claims 8, 9, 17 are withdrawn from examination as non-elected. Claims 1-7, 10-16 are under examination at this time.
4.	Applicant's election with traverse of Group I (claims 1-7, 10-16) in the reply filed on 03/15/2021 is acknowledged.  The traversal is on the ground(s) that “It is also respectfully submitted that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). This is not found persuasive because it is correctly quoted statement from MPEP, but further MPEP states: 
“There are two criteria for a proper requirement for restriction between patentably distinct inventions:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    GUIDELINES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If there is an express admission that the claimed inventions would have been obvious over each other within the meaning of 35 U.S.C. 103, restriction should not be required. In re Lee, 199 USPQ 108 (Comm’r Pat. 1978).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP § 806.04 - § 806.04(i) and § 808.01(a).”

Moreover Restriction/Election states that claims of the instant Application are drawn to two independent  and/or distinct groups/species, wherein
“the different species having special technical feature for each identified species, such as: wherein the a power supply from a battery to the processing device is off, the counter sets the count value to a fixed value, and the control circuit performs the battery protection control processing (Group I); a control device that controls a power receiving device that receives electric power from a power transmission device by contactless power transmission; the control device comprising: a charging-system circuit; and a discharging-system circuit; the discharging-system circuit including: a measurement circuit; an interface circuit; and a discharging-system control circuit that performs battery protection control processing; wherein when a power supply from a battery to the processing device is off, the counter sets the count value to a fixed value, and the discharging-system control circuit performs the battery protection control processing based on a comparison result of the comparator (Group II).” (Page 4 of Restriction/Election).

Moreover MPEP states following:
“Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.” (see MPEP 808.02 Establishing Burden [R-08.2012]).

Restriction for examination purposes as indicated is proper because all the inventions  listed (Group I and Group II) in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because all aforementioned reasons (A), (B), (C) are applied.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US Patent 8,359,174).
	With respect to claim 1 Nakashima et al. teaches  A circuit device (battery protection circuit 12 (col. 1, ll.7-9; Fig. 1)), comprising: 
a measurement circuit that measures a battery voltage (battery charge/discharge count measuring part 131/measurement circuit  of the microcontroller 110 (col. 5, ll.59-60; col. 6, ll.37-39; Fig. 4)) ; 
an interface circuit that outputs, to a processing device, battery voltage information that is information regarding the battery voltage measured by the measurement circuit (communication interface circuit 113/interface circuit of the microcontroller 110 that outputs information related to the battery voltage measured by battery charge/discharge count measuring part 131/measurement circuit to digital camera 2/processing device  (col.4, ll.46-48, ll.58-62; Figs. 1, 2)); and 
a control circuit that performs battery protection control processing (CPU 111/control circuit of the protection circuit 12 to perform battery protection (col. 4, l.4; col. 3, ll.52-54; Figs. 1, 2)); 
the measurement circuit (battery charge/discharge count measuring part 131/measurement circuit (col. 5, ll.59-60; Fig. 4)) having: 
a counter (col. 5, ll.59-60; Fig. 4); 
a resistance circuit provided between a node where the battery voltage is input and a ground node, with a voltage division ratio set by a count value of the counter, and the resistance circuit outputting an output voltage obtained by dividing the battery voltage (resistor R1/resistance circuit disposed between two nodes 11a/11b of the battery cell 11 (col. 6, ll.37-42; col. 8, ll.47-55; Figs. 1, 2)); and 
a comparator that compares the output voltage from the resistance circuit with a reference voltage (computing of the remaining amount of the power of the battery using detected by resistor R1 voltage of the battery and comparing with threshold voltage/reference voltage (col. 4, ll.53-55, ll.64-67; col. 5, ll.1-5; col. 28-31)), 
wherein when a power supply from a battery to the processing device is off, the counter sets the count value to a fixed value, and the control circuit performs the battery protection control processing based on a comparison result of the comparator (using CPU 111/control circuit of the microcontroller 110 to perform protection of battery cell 11 to selectively block discharge current from battery cell 11 to the digital camera 2/processing device, wherein the  number of counts/count value is varied depending on the threshold/reference voltage  (col. 5, ll.12-22; col. 8, ll.28-32, ll.35-37; col. 7, ll.28-31)). 
With respect to claims 2-6, 10-15 Nakashima et al.
Claim 2: wherein the fixed value is a count value corresponding to an excessive discharge detection voltage for detecting excessive discharge of the battery (col. 8, ll.9-15, ll.28-37). 
Claim 3: wherein when the power supply from the battery to the processing device is on, the counter stops a counting operation when a signal level of an output signal of the comparator transitions, and the interface circuit outputs the count value when the counting operation was stopped as the battery voltage information (col. 5, ll.12-22, ll.19-23). 
(col. 5, ll.12-22, ll.19-23; col. 6, ll.7-20). 
Claim 5: comprising: a register that stores the battery voltage information (col. 11, ll.54-58; Fig. 4); and a level shifter that performs conversion from a signal level corresponding to a power supply voltage of the measurement circuit to a signal level corresponding to a power supply voltage of the register and the interface circuit (col.; wherein the counter, when performing the counting operation, sets an input signal level of the level shifter to a fixed signal level (col. 2, ll.28-30; col. 4, ll.63-67), the measurement circuit, when the counter has stopped the counting operation, writes the battery voltage information to the register through the level shifter (col. 4, ll.46-48, col. 11, ll.54-58), and the interface circuit outputs the battery voltage information written to the register to the processing device (col. 4, ll.46-48, ll.58-62). 
Claim 6: wherein the measurement circuit intermittently performs an operation that measures the battery voltage (col. 5, ll.59-60; Fig. 4). 
Claim 10: An electronic device comprising the circuit device according to claim 1 (col. 5, ll.59-60; col. 6, ll.37-39; Fig. 4). 
Claim 11: An electronic device, comprising: the circuit device according to claim 2 (col. 3, ll.50-53; Figs. 1, 2). 
(col. 3, ll.50-53; col. 4, ll.46-49, ll. 58-62; col. 5, ll.12-22, ll.19-23; Figs. 1, 2, 4). 
Claim 13: An electronic device, comprising: the circuit device according to claim 4 (col. 3, ll.50-53; col. 4, ll.46-49, ll. 58-62; col. 5, ll.12-22, ll.19-23; col. 6, ll.7-20; Figs. 1, 2, 4). 
Claim 14: An electronic device, comprising: the circuit device according to claim 5 (col. col. 3, ll.50-53; col. 4, ll.46-49, ll. 58-62; col. 4, ll.46-48, ll.58-62, ll.63-67; Figs. 1, 2, 4). 
Claim 15. An electronic device, comprising: the circuit device according to claim 6 (col. 3, ll.50-53; col. 4, ll.46-49, ll. 58-62; col. 5, ll.59-60; Figs. 1, 2, 4). 

Allowable Subject Matter
8.	Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangement of elements in the manner recited in the claim 7, such as: the resistance circuit having: a variable resistance circuit where the battery voltage is input to one end, and a resistance value is set by the count value; and a first resistor and a second resistor connected in series between the other end of the variable resistance circuit and a ground node, wherein a voltage of a node between the first resistor and the second resistor is output to the .

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
03/31/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851